Judgment and order reversed and new trial ordered, with costs to appellant to abide event. Held, that all the issues in the case, including the, question- of damages, must be determined under the laws' of Canada and that the finding of the jury that-the plaintiff was entitled to compensatory damages in this casé is contrary to and against the weight of the evidence. All concurred, except Spring and Robson, JJ., who dissented upon the ground that whether the plaintiff was entitled to "compensatory damages under the Canadian law was a question of fact for the jury and was properly disposed of by it.